Concurring Opinion by
Mr. Justice Roberts:
I agree with the result reached by the majority, but I find it unnecessary to decide whether under the Eminent Domain Code a tenant may recover dislocation damages if he is forced to move after the technical expiration date of his lease. I believe that since this entire transaction was achieved through private negotiation and sale, no question is presented under the Eminent Domain Code. Recovery under the Eminent Domain Code, by a tenant or otherwise, in my view is possible only after an eminent domain proceeding has been brought and where someone is a “condemnee.” Cf. Shippingport Ferry Company Appeal, 432 Pa. 176, 247 A. 2d 466 (1968) (concurring opinion).